LyoN, J.
Were authorities necessary to sustain principles which, if not elementary, are yet well settled in the law, the numerous cases cited by counsel for the defendants abundantly show that when a plat is referred to in a deed as a part of the description of the lands conveyed, such plat becomes an essential part of the description itself, and that courses, distances, quantities and measurements must yield to, and are controlled by, natural or'fixed landmarks.
The conveyancé by the territory of Wisconsin to Daniel Cottrell (through which the defendants claim title to the land in controversy) was of the northeast fractional quarter of section 29, according to the official government plat. All of the land in the north half of the fractional section is, by the government plat, located in the northeast quarter thereof. Cot-trell, buying the land with reference to the plat, had the right to believe that the lake was his western boundary throughout the entire length of that boundary, The territory, selling by the plat, clearly intended to convey all the land it owned on the fractional section, lying north of the east and west quarter line. We have no difficulty in holding that the deed to Cot-trell fully carried out the understanding and intention of the parties. We think it quite immaterial that the land in controversy lies more than forty chains west of the east, line of the section. The designation in the deed of the northeast fractional quarter must yield, if necessary, to the clear intention of the parties expressed in the deed to include therein all of the fractional section lying north of the east and west quarter line thereof.
The case of Martin v. Carlin, 19 Wis., 454, which is much relied on by the learned counsel for the plaintiff, is not in conflict with the views above expressed. It rather sustains them. Without stopping to comment on the language of the opinion, it is sufficient to say, that in that case the controversy was concerning the division line between fractional lots one and two in a given section. By the government survey they were sepa*669rated by a quarter-section line. The plat showed that lot one bad for its western boundary Rock river, and lot two had the same river for its western and part of its northern boundary. It is apparent that Rock river was laid down on the plat as running from the north, .along the whole westerly line of lot one to the quarter-section line between the lots, thence west on that line for a'certain distance, and thence southerly along the whole westerly boundary of lot two. It turned out that the plat was wrong; that the river turned west before it reached the quarter section line. The plaintiff owned lot one, and the defendant owned lot two. Because the plat bounded lot two on the north in part on the river, the defendant claimed that such lot extended across the quarter line to the river at the point where the river turned west. But the court held that the quarter line was a fixed and determined boundary between the lots, and must control.
It will readily be perceived that had the claim of the defendant prevailed, the plaintiff would have been excluded from the river along a portion of the west line of lot one. On the other hand, the claim of the plaintiff prevailing, that lot one extended south to the quarter section line until that line intersected the river, the defendant was excluded from the river as a part of the north boundary o£ his lot. It being impossible, therefore, so to adjust the division line as to fulfill all the conditions of the plat, the court established such line where it was located on the plat, that is, on the quarter-section line. The court recognized the binding force of the plat, and gave effect to it so far as it was possible to do so.
Entertaining these views, it becomes unnecessary to consider other questions discussed by counsel. We conclude that the patent to the grantor of the plaintiff from the state conveyed no title to the land in controversy, a,nd that the verdict and judgment should have been for the defendants.
By the Court. —Judgment reversed, and new trial awarded.